                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA


                                          §
Direct Electric LLC d/b/a DE Oilfield     §
Services,                                 §
                                          §
        Plaintiff,                        §
                                          §
                                                    AMENDIND SCHEDULING ORDER
v.                                        §
                                          §
Joseph John Seeman; Diana Andrea          §
Naomi Seeman; Chris Riebsomer;            §
                                                      CIVIL ACTION NO. 1:18-cv-039
Seeman’s Electric, LLC; Riebsomer         §
Electric, LLC; and R & S Automation       §
and Electric, LLC,

        Defendants.


      Pursuant to the Stipulation to Amend Scheduling Order of the Parties,

      IT IS ORDERED:

         1. The parties shall have until June 10, 2019 to complete fact discovery and to file

             discovery motions.

         2. Plaintiff shall disclose its expert witness and provide copies of any written report

             on or before March 15, 2019. Defendants shall disclose their expert witness and

             provide copies of any written report on or before April 19, 2019. Plaintiff shall

             disclose any rebuttal expert witness and provide copies of any written report on or

             before May 10, 2019.

         3. The parties shall have until June 10, 2019 to complete discovery depositions of

             expert witnesses.



          4. The parties shall have until March 15, 2019 to move to join additional parties and

              to amend pleadings to add claims or defenses, except for claims for punitive

              damages for which the deadline shall be May 10, 2019.

          5. The parties shall have until May 10, 2019 to file other non dispositive motions (e.g.,

              consolidation, bifurcation).

          6. The parties shall have until March 15, 2019 to file threshold motions (e.g.,

              jurisdiction, qualified immunity, statute of limitations). Discovery shall not be

              stayed during the pendency of such motions.

          7. The parties shall file motions in limine no later than 30 days before trial.

          8. Depositions taken for presentation at trial shall be completed 30 days before trial.

          9. The parties shall be ready to evaluate the case for settlement purposes by April 19,

              2019.

                                                     BY THE COURT:


Dated this 26th day of December, 2018.               /s/ Charles S. Miller, Jr.
                                                      Charles S. Miller, Jr. Magistrate Judge
                                                      United States District Court




                                                2
